Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 09/11/2019, in which claims 1-20 are presented for the examination.


Drawings
The drawings filed on 09/11/2019 are accepted by the examiner. 


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
may be non-transitory” (see Paragraph 0100). Such a recitation of the computer-readable media is open-ended including a signal.  Thus, the broadest, reasonable interpretation of “computer readable media” in view of the specification encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101 (see MPEP 2106.03(I)). The examiner suggests amending the claim to recite a “non-transitory computer-readable media”. 
                Accordingly, Claim 17 fails to recite statutory subject matter under 35 U.S.C. 101. Claims 18-20 depend on and do not cure the deficiencies of claim 17—therefore claims 18-20 are also directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borlick et al. (US 2018/0349237, referred herein after Borlick).
		
As per claim 1, 9, 17, Borlick discloses a storage system including a plurality of physical storage devices, a plurality of directors processing I/O operations for the plurality of physical storage devices, and a memory including a 5plurality of pools of memory, each memory pool corresponding to a respective one of the plurality of directors and including a plurality of sub-pools for use by the respective director in the processing of I/O operations, a method comprising: 
receiving an indication that a first of the plurality of directors has failed (Fig. 4, step 406, [0029]-[0031], director has exceed the error threshold is considered as director has failed); 
determining whether at least one of the plurality of sub-pools of a first memory pool 10corresponding to the first director includes pending write operations ([0042], I/O requests for first director is interpreted as write request directed to director as claimed); 
assigning ownership of the at least one sub-pool to a second of the plurality of directors; and (Fig. 4, step 416, [0040]-[0042], wherein redirecting traffic to another processor is considered as assigning ownership of the at least one sub-pool to a second of the plurality of directors as claimed);
the second director processing the pending write operations of the at least one sub-pool ([0036], [0042], I/O requests are processed at new processor as claimed). 

15As per claim 2, 10, 18,  As per claim 2, 10, 18, Borlick discloses the method of claim 1, further comprising: assigning ownership of at least one sub-pool of the first memory pool to a third of the plurality of directors (Fig. 1, [0021], [0031], ownership assigned to any of 126.sub.1….126.sub.4 various device adaptors). 

As per claim 3, 11, Borlick discloses the method of claim 1, wherein the step of determining includes the second director 20determining, for at least two of the plurality of sub-pools of the first memory pool: whether another of the plurality of directors is assigned ownership of the sub-pool; and if no other of the plurality of directors is assigned ownership of the sub-pool, assigning ownership of the sub-pool to the second director (Fig. 7, step 704, 706, 708, [0038]-[0039]).
  
25As per claim 4, AAs per claim 4, 12, 19, Borlick discloses themethod of claim 1, wherein the step of determining whether at least one of the plurality of sub-pools of the first memory pool includes pending write operations is performed separately by at least two of the plurality of directors, including the second director and excluding the first director (Fig. 7, step 714, [0039]-[0040]).

As per claim 5, 13, 20, Borlick discloses the method of claim 1, wherein the step of determining includes determining that at least two of the plurality of sub-pools of the first memory pool include pending write operations, and wherein the method further includes: maintaining ownership of at least one of the at least two sub-pools with the first director ([0039]-[0042]).

As per claim 6, 14, Borlick discloses the method of claim 1, further comprising: the second director completing processing of the pending write operations of the at least one sub-pool; and in response to the completion of the processing, re-assigning ownership of the at least one 10sub-pool back to the first director (Fig. 5, step 504, [0034]-[0035]). 

25 As per claim 8, 15, Borlick discloses the method of claim 1, wherein each of the plurality of directors are communicatively coupled by a fabric to each of the plurality of physical storage devices ([0018]-[0020]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Borlick in view of Zhou et al. (US 10229017).



As per claim 7, 14, Borlick discloses the method of claim 1, further comprising: the first director becoming active again after having failed (Fig. 5, step 504, [0034]); 
Borlick does not specifically discloses determining which of the plurality of sub-pools of the first memory pool have ownership 15currently assigned to another of the plurality of directors; and 
for each sub-pool of the first memory pool determined to have ownership currently assigned to another of the plurality of directors: determining whether the other director having ownership is active or failed, if the other director is failed, re-assigning ownership of the sub-pool back to the 20first director, and if the other director is active, maintaining ownership of the sub-pool with the other director until completion by the other director of any pending write operations of the sub-pool;

However, Zou discloses determining which of the plurality of sub-pools of the first memory pool have ownership 15currently assigned to another of the plurality of directors; and 
for each sub-pool of the first memory pool determined to have ownership currently assigned to another of the plurality of directors: determining whether the other director having ownership is active or failed, if the other director is failed, re-assigning ownership of the sub-pool back to the 20first director, and if the other director is active, maintaining ownership of the sub-pool with the other director until completion by the other director of any pending write operations of the sub-pool (Col. 10, lines 55-65);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Zou’s method of resetting network devices for failover operation into Borlick’s  because one of the ordinary skill in the art would have been motivated to determine whether to redirect traffic to another bus interface.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Hardy teaches a method for reducing a rate at which requests are sent from one processor to another to reduce processor utilization at the processor receiving the requests. 

Keeriyadath teaches a method for VIOS failover in an environment with a physical storage adapter is provided. The method may include assigning the physical storage adapter to a first VIOS, wherein the physical storage adapter has I/O connectivity to at least one storage device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114